The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, are pending in this application.
Claims 12-15, are non-elected.
Restriction
Applicant elects, without traverse, group I, claims 1-11, in the Paper filed 8/17/22.
In response to applicant’s comments on WO209/137742 and formula Ia, the restriction states the WO document is evidence that aromatic nitrile is well-known in the art.  The paragraph containing formula Ia is a generic statement, while the next paragraph states “[i]n the instant case” followed by what applicant needs to do. Applicant should revisit the restriction.  On the request for rejoinder of group II, claims 12-15, such cannot be rejoined because the product is different and the product of group I is not an intermediate in the process of group II.
The restriction is deemed proper and therefore, made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to disclose what is “ordinary pressure” (claim 7) and what is meant by “compatible” solvent (claim 8). 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims, , e.g. claim 2, cite “include”, which implies other catalysts not cited in the claim are claimed. By deleting include in every occurrence the rejection would be overcome. Other appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pauluth et al., WO1991/001298.
Pauluth et al., disclose preparation of aromatic nitriles by reacting aromatic amides with ammonia gas in the presence of dehydration catalyst. The reaction takes place in the vapor phase of the reactants. The amide includes substituted pyridines (2-2-picoloamide, 2-pyridinecarboximide). See the entire document, particularly [0023]-[0024], [0089, [0095], [0097], [0103], etc. 
Claims 7-8, cite inherent properties of the solvent. Since the reagents and the products are the same the contact time, claim 11, must necessarily be the same absent a showing to the contrary. It is inherent property of the reactants.  Ammonia gas is inert and decomposes in the presence of a suitable catalyst or in a pressured vessel at high temperature. Therefore, nitrogen gas is inherent in the process by Pauluth et al. 
“An inherent structure, composition or function is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the instant invention] is no more than showing that [the prior art] did not recognize function inherently present” in [the invention]. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  A new use, new function or new property which is inherent in prior art does not make an unpatentable invention patentable. In re Best, 195 USPQ 430 (CCPA, 1977).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pauluth et al., WO1991/001298.
Applicant claims preparation of aromatic nitriles by reacting aromatic amides with dehydration catalyst gas phase. The catalyst includes alkali metal (claim 2). The gas includes nitrogen gas (claim 6). The amide include heteroaryl amide, e.g. 2-picoloamide( claims 3-4, 9) and the reaction temperature is 170-300oC (claim 10).  Inherent properties of the solvent are also claimed (claims 7-8).
 Determination of the scope and content of the prior art (MPEP 2141.01 
Pauluth et al., teaches as set forth above under anticipatory rejection. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that applicant claims the gas includes nitrogen gas in claim 6, and the reaction temperature is 170-300oC in claim 10 instead of 200-300oC by the prior art.  Inherent properties of the solvent are claimed in claims 7-8.
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
Claims 7-8, cite inherent properties of the solvent. Since the reagents and the products are the same the contact time, claim 11, must necessarily be the same absent a showing to the contrary. It is inherent property of the reactants.  Ammonia gas is inert and decomposes in the presence of a suitable catalyst or in a pressured vessel at high temperature. Therefore, nitrogen gas is inherent in the process by Pauluth et al. 
 “An inherent structure, composition or function is not necessarily known.” Schering Corp. v. Geneva Pharm. Inc., 67 USPQ2d 1664, 1667 (Fed. Cir. 2003).   “Insufficient prior understanding of inherent properties of known composition does not defeat finding of [inherency]; insufficient scientific understanding does not defeat showing of inherency; [the instant invention] is no more than showing that [the prior art] did not recognize function inherently present” in [the invention]. Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for prior art composition, does not render the old composition patentably new to the discoverer, Atlas Powder Co. v IRECO Inc., 51 USPQ2d 1943 (Fed Cir, 1999).  A new use, new function or new property which is inherent in prior art does not make an unpatentable invention patentable. In re Best, 195 USPQ 430 (CCPA, 1977).   
Establishing a temperature range is not patentable significant under the US patent practice. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable range or amount”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955).  The motivation is to optimized the yield of the product.  The claimed range embraced the preferable range by Pauluth et al. Therefore, there is reasonable expectation of success. 
The invention is not allowable over the combination of Pauluth et al., and knowledge well-known in the art.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101, which states, “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11, are rejected under the judicially created doctrine of double patenting as being directed to the same invention as set forth in claims 1-10 of US patent 10,793,524, claim 1, of U.S. patent No. 11,161,816. 
The product is produced in the vapor phase generated by the reactants (which include solvents) in the instant and in the patents. The term comprising in the instant is an open-ended term implying other constituents not cited in the claims are in the reaction, such as the cited solvents in the patents. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, of U.S. Patent No. 10,793,524, claim 1, of U.S. patent No. 11,161,816. 
 The claims at issue are similar because, the term comprising in the instant is an open-ended term implying other constituents not cited in the claims are in the reaction, such as the cited solvents in the patents. The product is produced in the vapor phase generated by the reactants (which include solvents) in the instant and in the patents.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
August 18, 2022